            IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                         :
                               :
MICHAEL D. BROMFIELD,          :
                               : No. 5:20-bk-01936-RNO
                       Debtor, :
                               :
                               :
                               :
                     PROPOSED ORDER

      And now, this _________________ day of September, 2020, upon

consideration of Reamstown Mutual Insurance Company’s Motion to Intervene,

and any response filed thereto, Reamstown Mutual Insurance Company is

permitted to intervene in this matter. Counsel for Reamstown Mutual Insurance

Company shall be docketed as an intervening party in this matter.


                                              ___________________________
                                              JUDGE ROBERT N. OPEL, II




Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20   Desc
                          Main Document    Page 1 of 24
            IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                        :
                              :
MICHAEL D. BROMFIELD,         :
                              : No. 5:20-bk-01936-RNO
                      Debtor, :
                              :
                              :
                              :
   REAMSTOWN MUTUAL INSURANCE COMPANY’S MOTION TO
                      INTERVENE

      Intervenor, Reamstown Mutual Insurance Company (“Reamstown”), by and

through its undersigned counsel, hereby seeks to intervene in the above-captioned

lawsuit pursuant to Federal Rules of Bankruptcy Procedure 7024 and 2018. In

support of this motion, Reamstown avers as follows:

                                   PARTIES

      1.    Intervenor, Reamstown, is a mutual insurance company, authorized to

issue insurance policies in the Commonwealth of Pennsylvania, and regularly

conducts business in the Commonwealth of Pennsylvania.

      2.    Upon information and belief, Debtor, Michael D. Bromfield

(“Bromfield”), is a real person whom resides at 4250 Chelsea Circle, Tobyhanna,

PA 18466 (the “4250 Chelsea Circle” address).




Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20    Desc
                         Main Document    Page 2 of 24
                     MR. BROMFIELD’S CIVIL LITIGATION

      3.        On November 27, 2019, Mr. Bromfield filed a civil complaint in the

Philadelphia County Court of Common Pleas, docketed at Case ID: 191103633,

captioned “Michael Bromfield v. Reamstown Mutual Insurance Company” (the

“Complaint”). A copy of the Complaint, with exhibits, is attached hereto as

Exhibit “A.”

      4.        The Complaint is verified, under oath, by Mr. Bromfield. Ex. A,

Verification.

      5.        Therein, Mr. Bromfield alleges that on December 26, 2018, Mr.

Bromfield had been issued an insurance policy (the “Policy”) by Reamstown

insuring Mr. Bromfield’s real property located at 109 Chelsea Circle, Tobyhanna,

Pennsylvania, 18466 (the “109 Chelsea Circle” address). Ex. A, ¶ 3. A copy of

the Policy is attached hereto as Exhibit “B.”

      6.        Mr. Bromfield was quite clear in the Complaint that he owned the 109

Chelsea Circle address. Ex. A, ¶ 1.

      7.        Further, Mr. Bromfield alleges that that on December 26, 2018,

“while said policy of insurance was in full force and effect, Plaintiff suffered a

sudden and accidental direct physical loss to the [109 Chelsea Circle address],

resulting in damage and loss. . . .” Ex. A, ¶ 5.




                                           2
Case 5:20-bk-01936-RNO       Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20   Desc
                             Main Document    Page 3 of 24
      8.        Mr. Bromfield claims that “[Reamstown] denied coverage for the

aforementioned loss without a reasonable basis for doing so.” Ex. A, ¶ 7.

      9.        On the contrary, Mr. Bromfield’s claim was not covered under the

terms and conditions of the Policy, and therefore the claim was denied. A copy of

that claim denial letter is attached hereto as Exhibit “C.”

      10.       As a result, Mr. Bromfield pleads two causes of action against

Reamstown in the Complaint: Count I for Breach of Contract, and Count II for

insurance bad faith in violation of 42 Pa. C.S. §8371. See generally Ex. A.

      11.       More particularly, Mr. Bromfield claims in the Complaint “as a result

of [Reamstown’s] failure and refusal to pay benefits to [him] as required under the

aforementioned policy of insurance, as well as the mishandling of [his] claim, [he]

has suffered loss and damage in an amount not in excess of $50,000.00.” Ex. A, ¶

10.

                          THE INSTANT BANKRUPTCY

      12.       Unbeknownst to Reamstown or Undersigned Counsel, on June 26,

2020, Mr. Bromfield filed the instant Chapter 7 Voluntary Petition for an

Individual (the “Petition”). See ECF No. 1.

      13.       Within the Petition, Mr. Bromfield makes the following declarations

to the Court:

       He resides at the 4250 Chelsea Circle address. ECF No. 1, p.2, 5; cf. Ex.
        A;


                                           3
Case 5:20-bk-01936-RNO       Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20    Desc
                             Main Document    Page 4 of 24
       He does not believe that after any exempt property is excluded and
        administrative expenses paid, that any funds would be left to distribute
        to unsecured creditors. ECF No. 1, p.6, 17;

       His total real estate holdings from Schedule A/B are $175,000.00. ECF
        No. 1, Official Form 106Sum, p.1, 1;

       His only real property is the 4250 Chelsea Circle address, and that
        property is worth $175,000.00. ECF No. 1, Schedule A/B: Property, p.1,
        1.1;

       He has no interest in any insurance policies, including disability, life,
        and homeowners. ECF No. 1, Schedule A/B: Property, p.1, 31;

       He has no claims against third-parties. ECF No. 1, Schedule A/B:
        Property, p.1, 33; and

       He has no contingent claims. ECF No. 1, Schedule A/B: Property, p.1,
        34.

      14.   Mr. Bromfield further signed and certified that he had “. . .

examined this petition, and [] declare under penalty of perjury that the

information provided is true and correct.” ECF No. 1, p.6, Part 7 (emphasis

added).

      15.   Mr. Bromfield also stated that he understood “. . . making a false

statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $250,000, or

imprisonment for up to 20 years, or both.” ECF No. 1, p.6, Part 7 (emphasis

added).

      16.   On July 31, 2020, the Trustee in this matter submitted to the Court the

Trustee’s Report of No Distribution, noting that “. . . I have neither received any


                                        4
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20     Desc
                          Main Document    Page 5 of 24
property nor paid any money on account of this estate; that I have made a diligent

inquiry into the financial affairs of the debtor(s) and the location of the property

belonging to the estate; and that there is no property available for distribution

from the estate over and above that exempted by law.”                  ECF No. 10.

(emphasis added).

      17.    On August 11, 2020, Employee Income Records of Mr. Bromfield

were filed. ECF No. 14.

      18.    On August 22, 2020, Undersigned Counsel was in the process of

preparing for the deposition of Mr. Bromfield in his civil matter, and discovered

the existence of the instant bankruptcy.

      19.    Prior to this date, Undersigned Counsel was not aware of the instant

bankruptcy, nor has a suggestion of bankruptcy been filed in that matter. A copy

of that docket is attached hereto as Exhibit “D.”

      20.    Accordingly, Reamstown and Mr. Bromfield have been litigating his

civil matter continuously, with no stay, since its inception. Ex. D.

      21.    It is unknown at this point how Mr. Bromfield was unaware of his

own bankruptcy petition, but presumably he did not inform his civil counsel

of the instant bankruptcy.




                                           5
Case 5:20-bk-01936-RNO     Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20     Desc
                           Main Document    Page 6 of 24
      22.   It is also unknown at this point how Mr. Bromfield could have

filed the Petition for the instant bankruptcy several months after filing his

civil Complaint, and not known to disclose to the Court or creditors that:

       He owns another piece of real property, the 109 Chelsea Circle
        address, on the same street, Chelsea Circle, in the same town, of
        Tobyhanna, Pennsylvania.

       He had months prior, filed a civil lawsuit in Philadelphia for
        insurance bad faith against Reamstown, which he had to personally
        verify and sign, wherein he had demanded a sum not in excess of
        $50,000;

       He personally believes that he is entitled to those insurance proceeds,
        as alleged in the Complaint; and that

       In fact, he has other insurance policy interests, as evidenced by his
        own pay stubs which evidence withdrawal of premiums directly from
        his check for disability and life insurance, filed by him in the instant
        matter. See ECF No. 14.

      23.   Again, and it bears repeating, Mr. Bromfield signed that he had

reviewed the Petition, and that the contents contained therein were accurate,

under penalty of perjury.

      24.   That same day, while preparing for Mr. Bromfield’s deposition in his

undisclosed civil matter, Undersigned Counsel emailed Mr. Bromfield’s civil

counsel to disclose the bankruptcy, which presumably they were not aware of, and

to disclose the numerous factual and logical inconsistencies made between the

Complaint and the Petition. A copy of that email is attached hereto as Exhibit “E.”




                                         6
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20      Desc
                          Main Document    Page 7 of 24
          25.   On August 24, 2020, Undersigned Counsel sent correspondence to

Mr. Bromfield’s civil counsel, Mr. Bromfield’s bankruptcy counsel in this matter,

as well as the Trustee in this matter to disclose the numerous factual and logical

inconsistencies made between the Complaint and the Petition. A copy of that

email is attached hereto as Exhibit “F.”

          26.   To date, despite that correspondence’s request for a conference call to

discuss this issue Undersigned Counsel has received no further communications

from any of Mr. Bromfield’s attorneys, nor the Trustee in this matter.

          27.   Also on August 24, 2020, the Trustee in this matter withdrew his

report of no assets. ECF No. 24.

          28.   On August 27, 2020, Mr. Bromfield filed an Amended Chapter 7

Voluntary Petition for an Individual (the “Amended Petition”). See ECF No. 16.

          29.   Therein, Mr. Bromfield now claims his address to be the 109

Chelsea Circle” address. ECF No. 16, Official Form 101, p.5, 5.

          30.   Now, strangely, Mr. Bromfield apparently recalls his civil suit,

and has now disclosed that matter to the Court. ECF No. 16, Official Form 107,

p.3, 9.

                           INTERVENTION STANDARDS

          31.   Pursuant to Rule 2018: “In a case under the Code, after hearing on

such notice as the court directs and for cause shown, the court may permit any



                                            7
Case 5:20-bk-01936-RNO       Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20      Desc
                             Main Document    Page 8 of 24
interested entity to intervene generally or with respect to any specified matter.”

Fed. R. Bankr. Pro. 2018(a).

      32.    “Rule 24(b) of the Federal Rules of Civil Procedure also provides for

permissive intervention and is made applicable to bankruptcy proceedings by Rule

2018(a).” In re Alterra Healthcare Corp., 353 B.R. 66, 70 (Bankr. D. Del. 2006).

      33.    “The test to determine whether a party is a ‘party in interest’ is

‘whether the prospective party in interest has sufficient stake in the outcome of the

proceeding so as to require representation.’” In re First Interregional Equity

Corp., 218 B.R. 731, 736 (Bankr. D.N.J. 1997) (quoting In re Amatex Corp., 755

F.2d 1034, 1042 (3d Cir. 1985)).

      34.    “Courts have looked to various factors to allow intervention including

1) whether the moving party has an economic or similar interest in the matter; 2)

whether the interest of the moving party are adequately represented by the existing

parties; 3) whether the intervention will cause undue delay to the proceedings; and

4) whether the denial of the movant's request will adversely affect their interest.”

Id. (citing In re Ionosphere Clubs, Inc., 101 B.R. 844, 853 (Bankr. S.D.N.Y. 1989);

In re Torrez, 132 B.R. 924, 936 (Bankr. E.D. Cal. 1991); In re City of Bridgeport,

128 B.R. 686, 687-688 (Bankr. D. Conn. 1991)).




                                         8
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20       Desc
                          Main Document    Page 9 of 24
   REAMSTOWN SHOULD BE PERMITTED TO INTERVENE IN THIS
                       MATTER

      35.    Simply put, it strains credulity to believe that Mr. Bromfield, mere

months after filing a civil complaint for insurance bad faith in Philadelphia (which

he personally verified) regarding a piece of real property he owns, forgot about the

existence of that same property months later when filing the instant Petition.

Similarly, for similar reasons, it strains credulity to believe that Mr. Bromfield

forgot about his civil litigation, or his claim to the proceeds under the Policy.

      36.     “[I]t is black-letter law that claims against third parties are property

of the estate.” Feldman v. People First Fed. Credit Union (In re White), 2019

Bankr. LEXIS 2451, at *7 (Bankr. E.D. Pa. Aug. 7, 2019) (citing In re Black Davis

& Shue Agency, Inc., 471 B.R. 381, 398 (Bankr. M.D. Pa. Feb. 2, 2012), abrogated

on other grounds, 493 B.R. 460).

      37.    In other words, the civil Complaint filed by Mr. Bromfield regarding

his 109 Chelsea Circle address (which was not disclosed to the Court), and the

claims contained therein, are now property of the Estate.

      38.    Additionally, by subsequently filing the Petition and declaring under

penalty of perjury that he subjectively believed as of the date of filing the Petition

that he did not believe he has any interest in insurance policies, Mr. Bromfield, or

the proper plaintiff, should be bound by those admissions, such that Reamstown

has no coverage obligation to Mr. Bromfield or the Estate.

                                           9
Case 5:20-bk-01936-RNO     Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20          Desc
                           Main Document   Page 10 of 24
      39.    Furthermore, Pennsylvania’s body of bad faith law provides, under

limited circumstances such as these, remedies for insurers whom have insureds

who act in bad faith in the presentation of their alleged bad faith claim (reverse bad

faith), such that Reamstown should be allowed the opportunity to seek those

remedies.

      40.    Finally, Pennsylvania’s body of insurance coverage law may provide

remedies for Reamstown under the terms and conditions of the Policy, such that

Reamstown should be allowed the opportunity to seek those remedies.

      41.    If Reamstown is not permitted to intervene, the Trustee will be tasked

with determining whether or not to continue Mr. Bromfield’s action.

      42.    Should the Trustee elect to do so, they will be tasked with securing

counsel, prosecuting a claim with questionable merit in the first-place, for a

substantial period of time, or alternatively, the Trustee may elect to settle Mr.

Bromfield’s action, in which case, Reamstown could not have settlement

discussions with anyone but the Trustee.

      43.    Thus, not only should Reamstown be permitted to intervene in the

instant bankruptcy, but failing to do so will complicate the estate for the Trustee,

delay the bankruptcy, and result in a situation such that the Trustee cannot settle

the action for chase value, or, will be tasked with prosecuting an action for an




                                           10
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20        Desc
                          Main Document   Page 11 of 24
extended period of time, which is likely to result in little to no recovery in the first

place.

         44.   Reamstown is a party in interest in this matter as the Policy, and any

proceeds due thereunder, are assets of the Estate, which by one means or another,

has been omitted from the Estate, concerning real property which also should have

been disclosed to the Estate.

         45.   If Reamstown is not permitted to intervene, it will place additional

burdens on the Trustee, hamper any quick recovery for the Estate, leave

Reamstown without a voice in this matter, and ultimately delay resolution of the

bankruptcy and/or the civil action.

         WHEREFORE, Reamstown Mutual Insurance Company respectfully

requests that it be permitted to intervene in this matter as an interested party in this

matter, such that it may resolve those issues outlined above, and seek any judicial

declaration which may be warranted.




                                          11
Case 5:20-bk-01936-RNO     Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20         Desc
                           Main Document   Page 12 of 24
                                           POST & SCHELL, P.C.




                                           BY:
                                           ______________________________
                                           BY: JEFFREY M. BRENNER
                                           I.D. # 313580
                                           E-mail:     jbrenner@postschell.com
                                           FOUR PENN CENTER, 13TH FLOOR
                                           1600 JOHN F. KENNEDY BLVD.
                                           PHILADELPHIA, PA 19103-2808
                                           TELEPHONE: 215-587-1000
                                           FAX: 215-587-1444

                                           Dated: September 3, 2020




                                      12
Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20   Desc
                         Main Document   Page 13 of 24
            IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                        :
                              :
MICHAEL D. BROMFIELD,         :
                              :
                                No. 5:20-bk-01936-RNO
                      Debtor, :
                              :
                              :
                              :
                              :
 MEMORANDUM OF LAW IN SUPPORT OF REAMSTOWN MUTUAL
       INSURANCE COMPANY’S MOTION TO INTERVENE

      Intervenor, Reamstown Mutual Insurance Company (“Reamstown”), by and

through its undersigned counsel, hereby seeks to intervene in the above-captioned

lawsuit pursuant to Federal Rules of Bankruptcy Procedure 7024 and 2018. In

support of this motion, Reamstown relies upon the instant Memorandum of Law,

the contents of which are incorporated as if set forth in length in Reamstown’s

motion.

I.    MATTER BEFORE THE COURT

      Reamstown’s Motion to Intervene.

II.   QUESTION PRESENTED

      Should Reamstown be permitted to permissively intervene in this matter as

an insurance company to which the debtor is claiming entitlement to insurance

proceeds where such proceeds have not been disclosed to the Trustee or the Court?

      Suggested Answer: Yes.



Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20     Desc
                         Main Document   Page 14 of 24
III.   FACTS

       Intervenor, Reamstown, is a mutual insurance company, authorized to issue

insurance policies in the Commonwealth of Pennsylvania, and regularly conducts

business in the Commonwealth of Pennsylvania. Debtor, Michael D. Bromfield

(“Bromfield”), is a real person whom resides at 4250 Chelsea Circle, Tobyhanna,

PA 18466 (the “4250 Chelsea Circle” address).

       A.    MR. BROMFIELD’S CIVIL LITIGATION

       On November 27, 2019, Mr. Bromfield filed a civil complaint in the

Philadelphia County Court of Common Pleas, docketed at Case ID: 191103633,

captioned “Michael Bromfield v. Reamstown Mutual Insurance Company” (the

“Complaint”). A copy of the Complaint, with exhibits, is attached hereto as

Exhibit “A.” The Complaint is verified, under oath, by Mr. Bromfield. Ex. A.

       Therein, Mr. Bromfield alleges that on December 26, 2018, Mr. Bromfield

had been issued an insurance policy (the “Policy”) by Reamstown insuring Mr.

Bromfield’s real property located at 109 Chelsea Circle, Tobyhanna, Pennsylvania,

18466 (the “109 Chelsea Circle” address). Ex. A, ¶ 3. A copy of the Policy is

attached hereto as Exhibit “B.”

       Mr. Bromfield was quite clear in the Complaint that he owned the 109

Chelsea Circle address. Ex. A, ¶ 1. Further, Mr. Bromfield alleges that that on

December 26, 2018, “while said policy of insurance was in full force and effect,



                                        2
Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20       Desc
                         Main Document   Page 15 of 24
Plaintiff suffered a sudden and accidental direct physical loss to the [109 Chelsea

Circle address], resulting in damage and loss. . . .” Ex. A, ¶ 5.

      Mr. Bromfield claims that “[Reamstown] denied coverage for the

aforementioned loss without a reasonable basis for doing so.” Ex. A, ¶ 7. On the

contrary, Mr. Bromfield’s claim was not covered under the terms and conditions of

the Policy, and therefore the claim was denied. A copy of that claim denial letter is

attached hereto as Exhibit “C.”

      As a result, Mr. Bromfield pleads two causes of action against Reamstown

in the Complaint: Count I for Breach of Contract, and Count II for insurance bad

faith in violation of 42 Pa. C.S. §8371. See generally Ex. A. More particularly,

Mr. Bromfield claims in the Complaint “as a result of [Reamstown’s] failure and

refusal to pay benefits to [him] as required under the aforementioned policy of

insurance, as well as the mishandling of [his] claim, [he] has suffered loss and

damage in an amount not in excess of $50,000.00.” Ex. A, ¶ 10.

      B.     THE INSTANT BANKRUPTCY

      Unbeknownst to Reamstown or Undersigned Counsel, on June 26, 2020, Mr.

Bromfield filed the instant Chapter 7 Voluntary Petition for an Individual (the

“Petition”). See ECF No. 1. Within the Petition, Mr. Bromfield makes the

following declarations to the Court:

       He resides at the 4250 Chelsea Circle address. ECF No. 1, p.2, 5; cf. Ex.
        A;


                                           3
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20       Desc
                          Main Document   Page 16 of 24
       He does not believe that after any exempt property is excluded and
        administrative expenses paid, that any funds would be left to distribute
        to unsecured creditors. ECF No. 1, p.6, 17;

       His total real estate holdings from Schedule A/B are $175,000.00. ECF
        No. 1, Official Form 106Sum, p.1, 1;

       His only real property is the 4250 Chelsea Circle address, and that
        property is worth $175,000.00. ECF No. 1, Schedule A/B: Property, p.1,
        1.1;

       He has no interest in any insurance policies, including disability, life,
        and homeowners. ECF No. 1, Schedule A/B: Property, p.1, 31;

       He has no claims against third-parties. ECF No. 1, Schedule A/B:
        Property, p.1, 33; and

       He has no contingent claims. ECF No. 1, Schedule A/B: Property, p.1,
        34.

      Mr. Bromfield further signed and certified that he had “. . . examined

this petition, and [] declare under penalty of perjury that the information

provided is true and correct.” ECF No. 1, p.6, Part 7 (emphasis added). Mr.

Bromfield also stated that he understood “. . . making a false statement,

concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for

up to 20 years, or both.” ECF No. 1, p.6, Part 7 (emphasis added).

      On July 31, 2020, the Trustee in this matter submitted to the Court the

Trustee’s Report of No Distribution, noting that “. . . I have neither received any

property nor paid any money on account of this estate; that I have made a diligent

inquiry into the financial affairs of the debtor(s) and the location of the property


                                         4
Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20       Desc
                         Main Document   Page 17 of 24
belonging to the estate; and that there is no property available for distribution

from the estate over and above that exempted by law.”               ECF No. 10.

(emphasis added).     On August 11, 2020, Employee Income Records of Mr.

Bromfield were filed. ECF No. 14.

      On August 22, 2020, Undersigned Counsel was in the process of preparing

for the deposition of Mr. Bromfield in his civil matter, and discovered the

existence of the instant bankruptcy. Prior to this date, Undersigned Counsel was

not aware of the instant bankruptcy, nor has a suggestion of bankruptcy been filed

in that matter.    A copy of that docket is attached hereto as Exhibit “D.”

Accordingly, Reamstown and Mr. Bromfield have been litigating his civil matter

continuously, with no stay, since its inception. Ex. D.

      It is unknown at this point how Mr. Bromfield was unaware of his own

bankruptcy petition, but presumably he did not inform his civil counsel of the

instant bankruptcy. It is also unknown at this point how Mr. Bromfield could

have filed the Petition for the instant bankruptcy several months after filing

his civil Complaint, and not known to disclose to the Court or creditors that:

       He owns another piece of real property, the 109 Chelsea Circle
        address, on the same street, Chelsea Circle, in the same town, of
        Tobyhanna, Pennsylvania.

       He had months prior, filed a civil lawsuit in Philadelphia for
        insurance bad faith against Reamstown, which he had to personally
        verify and sign, wherein he had demanded a sum not in excess of
        $50,000;


                                         5
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20    Desc
                          Main Document   Page 18 of 24
       He personally believes that he is entitled to those insurance proceeds,
        as alleged in the Complaint; and that

       In fact, he has other insurance policy interests, as evidenced by his
        own pay stubs which evidence withdrawal of premiums directly from
        his check for disability and life insurance, filed by him in the instant
        matter. See ECF No. 14.

      Again, and it bears repeating, Mr. Bromfield signed that he had

reviewed the Petition, and that the contents contained therein were accurate,

under penalty of perjury.

      That same day, while preparing for Mr. Bromfield’s deposition in his

undisclosed civil matter, Undersigned Counsel emailed Mr. Bromfield’s civil

counsel to disclose the bankruptcy, which presumably they were not aware of, and

to disclose the numerous factual and logical inconsistencies made between the

Complaint and the Petition. A copy of that email is attached hereto as Exhibit “E.”

On August 24, 2020, Undersigned Counsel sent correspondence to Mr.

Bromfield’s civil counsel, Mr. Bromfield’s bankruptcy counsel in this matter, as

well as the Trustee in this matter to disclose the numerous factual and logical

inconsistencies made between the Complaint and the Petition. A copy of that

email is attached hereto as Exhibit “F.”

      To date, despite that correspondence’s request for a conference call to

discuss this issue Undersigned Counsel has received no further communications

from any of Mr. Bromfield’s attorneys, nor the Trustee in this matter. Also on



                                           6
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20     Desc
                          Main Document   Page 19 of 24
August 24, 2020, the Trustee in this matter withdrew his report of no assets. ECF

No. 24.

      On August 27, 2020, Mr. Bromfield filed an Amended Chapter 7 Voluntary

Petition for an Individual (the “Amended Petition”). See ECF No. 16. Therein,

Mr. Bromfield now claims his address to be the 109 Chelsea Circle” address.

ECF No. 16, Official Form 101, p.5, 5.          Now, strangely, Mr. Bromfield

apparently recalls his civil suit, and has now disclosed that matter to the

Court. ECF No. 16, Official Form 107, p.3, 9.

IV.   INTERVENTION STANDARDS

      Pursuant to Rule 2018: “In a case under the Code, after hearing on such

notice as the court directs and for cause shown, the court may permit any interested

entity to intervene generally or with respect to any specified matter.”      Fed. R.

Bankr. Pro. 2018(a). “Rule 24(b) of the Federal Rules of Civil Procedure also

provides for permissive intervention and is made applicable to bankruptcy

proceedings by Rule 2018(a).” In re Alterra Healthcare Corp., 353 B.R. 66, 70

(Bankr. D. Del. 2006).

      “The test to determine whether a party is a ‘party in interest’ is ‘whether the

prospective party in interest has sufficient stake in the outcome of the proceeding

so as to require representation.’” In re First Interregional Equity Corp., 218 B.R.

731, 736 (Bankr. D.N.J. 1997) (quoting In re Amatex Corp., 755 F.2d 1034, 1042

(3d Cir. 1985)). “Courts have looked to various factors to allow intervention

                                         7
Case 5:20-bk-01936-RNO   Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20        Desc
                         Main Document   Page 20 of 24
including 1) whether the moving party has an economic or similar interest in the

matter; 2) whether the interest of the moving party are adequately represented by

the existing parties; 3) whether the intervention will cause undue delay to the

proceedings; and 4) whether the denial of the movant's request will adversely

affect their interest.” Id. (citing In re Ionosphere Clubs, Inc., 101 B.R. 844, 853

(Bankr. S.D.N.Y. 1989); In re Torrez, 132 B.R. 924, 936 (Bankr. E.D. Cal. 1991);

In re City of Bridgeport, 128 B.R. 686, 687-688 (Bankr. D. Conn. 1991)).

V.    REAMSTOWN SHOULD BE PERMITTED TO INTERVENE IN
      THIS MATTER

      Simply put, it strains credulity to believe that Mr. Bromfield, mere months

after filing a civil complaint for insurance bad faith in Philadelphia (which he

personally verified) regarding a piece of real property he owns, forgot about the

existence of that same property months later when filing the instant Petition.

Similarly, for similar reasons, it strains credulity to believe that Mr. Bromfield

forgot about his civil litigation, or his claim to the proceeds under the Policy.

       “[I]t is black-letter law that claims against third parties are property of the

estate.” Feldman v. People First Fed. Credit Union (In re White), 2019 Bankr.

LEXIS 2451, at *7 (Bankr. E.D. Pa. Aug. 7, 2019) (citing In re Black Davis &

Shue Agency, Inc., 471 B.R. 381, 398 (Bankr. M.D. Pa. Feb. 2, 2012), abrogated on

other grounds, 493 B.R. 460). In other words, the civil Complaint filed by Mr.




                                           8
Case 5:20-bk-01936-RNO     Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20          Desc
                           Main Document   Page 21 of 24
Bromfield regarding his 109 Chelsea Circle address (which was not disclosed to

the Court), and the claims contained therein, are now property of the Estate.

      Additionally, by subsequently filing the Petition and declaring under penalty

of perjury that he subjectively believed as of the date of filing the Petition that he

did not believe he has any interest in insurance policies, Mr. Bromfield, or the

proper plaintiff, should be bound by those admissions, such that Reamstown has no

coverage obligation to Mr. Bromfield or the Estate. Furthermore, Pennsylvania’s

body of bad faith law provides, under limited circumstances such as these,

remedies for insurers whom have insureds who act in bad faith in the presentation

of their alleged bad faith claim (reverse bad faith), such that Reamstown should be

allowed the opportunity to seek those remedies. Finally, Pennsylvania’s body of

insurance coverage law may provide remedies for Reamstown under the terms and

conditions of the Policy, such that Reamstown should be allowed the opportunity

to seek those remedies.

      If Reamstown is not permitted to intervene, the Trustee will be tasked with

determining whether or not to continue Mr. Bromfield’s action.            Should the

Trustee elect to do so, they will be tasked with securing counsel, prosecuting a

claim with questionable merit in the first-place, for a substantial period of time, or

alternatively, the Trustee may elect to settle Mr. Bromfield’s action, in which case,

Reamstown could not have settlement discussions with anyone but the Trustee.



                                          9
Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20        Desc
                          Main Document   Page 22 of 24
      Thus, not only should Reamstown be permitted to intervene in the instant

bankruptcy, but failing to do so will complicate the estate for the Trustee, delay the

bankruptcy, and result in a situation such that the Trustee cannot settle the action

for chase value, or, will be tasked with prosecuting an action for an extended

period of time, which is likely to result in little to no recovery in the first place.

VI.   CONCLUSION

      Reamstown is a party in interest in this matter as the Policy, and any

proceeds due thereunder, are assets of the Estate, which by one means or another,

has been omitted from the Estate, concerning real property which also should have

been disclosed to the Estate. If Reamstown is not permitted to intervene, it will

place additional burdens on the Trustee, hamper any quick recovery for the Estate,

leave Reamstown without a voice in this matter, and ultimately delay resolution of

the bankruptcy and/or the civil action.

                                                 Respectfully submitted,

                                                 POST & SCHELL, P.C.


                                                 BY:
                                                 _____________________________
                                                 BY: JEFFREY M. BRENNER
                                                 I.D. # 313580
                                                 E-mail:     jbrenner@postschell.com
                                                 FOUR PENN CENTER, 13TH FLOOR
                                                 1600 JOHN F. KENNEDY BLVD.
                                                 PHILADELPHIA, PA 19103-2808
                                                 TELEPHONE: 215-587-1000
                                                 FAX: 215-587-1444
                                                 Dated: September 3, 2020
                                            10
Case 5:20-bk-01936-RNO      Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20              Desc
                            Main Document   Page 23 of 24
                          CERTIFICATE OF SERVICE

      I, Jeffrey M. Brenner, Esquire, hereby certify that on September 3, 2020 I

served a copy of the within Motion to Intervene upon the following:

John J. Martin, Esquire
Law Offices of John J. Martin
1022 Court Street
Honesdale, PA 18431

Scott Gallant, Esq.
S. Gallant Law, P.C.
One Penn Center – Suite 1270
1617 JFK Boulevard
Philadelphia, PA 19103

Robert P. Sheils, Jr. (Trustee)
Sheils Law Associates, PC
108 North Abington Road
Clarks Summit, PA 18411

                                           POST & SCHELL, P.C.



                                           BY:
                                           ______________________________
                                           BY: JEFFREY M. BRENNER
                                           I.D. # 313580
                                           E-mail:     jbrenner@postschell.com
                                           FOUR PENN CENTER, 13TH FLOOR
                                           1600 JOHN F. KENNEDY BLVD.
                                           PHILADELPHIA, PA 19103-2808
                                           TELEPHONE: 215-587-1000
                                           FAX: 215-587-1444

                                           Dated: September 3, 2020




Case 5:20-bk-01936-RNO    Doc 17 Filed 09/03/20 Entered 09/03/20 13:00:20   Desc
                          Main Document   Page 24 of 24
